Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(l) because the drawings are not  made by a process which will give them satisfactory reproduction characteristics. As per 37 CFR 1.84(l):
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.


As per 37 CFR 1.84(b)(1):
Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petri 2019/0264453.    Petri discloses a formwork structure, 2, Fig. 5, Fig. 6, Fig. 7, etc., comprising: a plurality of panels 2 combinable to produce a mold, each of the plurality of panels produced by an additive manufacturing process.
9. Petri discloses a plurality of coupling elements for coupling the plurality of panels to one another, (para [0016]).
10. Petri discloses an identifying feature disposed on each of the plurality of panels, (para [0044]).
11. The identifying feature is produced by the additive manufacturing process, (para [0044]).
12. The identifying feature is a projection or an indentation, (para [0016]; para [0018]). The projection or an indentation of Petri at least, serve to identify where to place an element.
13. Petri discloses a locating feature disposed on each of the plurality of panels, (para [0016]; [0018]).
14. The locating feature is produced by the additive manufacturing process, (para [0016]; [0018]).
15. The locating feature is a projection or an indentation, (para [0016]; [0018]).
16. The additive manufacturing process is a 3-D printing process (para [0070]; [0083]; claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petri 2019/0264453 in view of reference WO 2016/023060 to Gardiner.   	Petri discloses a formwork structure, 2, Fig. 5, Fig. 6, Fig. 7, etc., comprising: a plurality of panels 2 combinable to produce a mold, each of the plurality of panels produced by an additive manufacturing process.
Petri appears to disclose formation of a formwork by initially creating a three dimensional computer model of the formwork, (para [0069]). In any event, Gardiner teaches application and utilization of a three dimensional computer model of a formwork, (lines 1-5 in the second paragraph on page 5).
Therefore, to have established a three dimensional computer model of the Petri formwork during manufacture of the formwork, thus providing a consistent reference for employing the 3D printing of the formwork, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Gardiner.
Claims 6 and 9. Petri discloses a plurality of coupling elements for coupling the plurality of panels to one another, (para [0016]).
Claims 2, 3 and 10. Petri discloses an identifying feature disposed on each of the plurality of panels, (para [0044]).
Claims 3 and 11. The identifying feature is produced by the additive manufacturing process, (para [0044]).
Claims 4, 5 and 12. The identifying feature is a projection or an indentation, (para [0016]; para [0018]). The projection or an indentation of Petri at least, serve to identify where to place an element.
Claims 7 and 13. Petri discloses a locating feature disposed on each of the plurality of panels, (para [0016]; [0018]).
Claims 7 and 14. The locating feature is produced by the additive manufacturing process, (para [0016]; [0018]).
Claims 4, 5 and 15. The locating feature is a projection or an indentation, (para [0016]; [0018]).
Claims 3 and 16. The additive manufacturing process is a 3-D printing process (para [0070]; [0083]; claim 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                          /MICHAEL SAFAVI/                                                                          Primary Examiner, Art Unit 3631                                                                                                                              




















MS
September 16, 2022